 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the Eecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. South Hills Health System and Automotive Chaufeurs, Parts & Garage Employees, Teamsters Local 926 a/w International Brotherhood of Teamsters, AFL-CIO. Case 6ŒCAŒ32207 October 16, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH Pursuant to a charge filed on July 30, 2001, the Ge eral Counsel of the National Labor Relations Board is-sued a complaint on August 1, 2001, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union's request to bargain following the Union's certification in Case 6ŒRCŒ11859. (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer, with affirmative defenses, admitting in part and denying in part the allegations in the complaint. On August 27, 2001, the General Counsel filed a Mtion for Summary Judgment. On September 5, 2001, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent filed a response. Ruling on Motion for Su mmary Judgment In its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on the basis of its objections to the election in the representation proceeding. All representation issues raised by the Respondent were or could have been litigated in the prior representtion proceeding. The Respondent does not offer to aduce at a hearing any newly discovered and previously 
unavailable evidence, nor does it allege any special cicumstances that would require the Board to reexamine the decision made in the representation proceeding. We therefore find that the Respondent has not raised any 
representation issue that is properly litigable in this ufair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB , 313 U.S. 146, 162 (1941). Accoringly, we grant the Motion for Summary Judgment.1 On the entire record, the Board makes the following 1 The Respondent™s request to dismiss the complaint is therefore denied. FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a Pennsylvania not-for-profit corporation, has been engaged in the opertion of an acute care hospital and related facilities in the Pittsburgh, Pennsylvania area, including its Jefferson Hospital and Jefferson Surgery Center facilities located in Jefferson Hills, Pennsylvania. During the 12-month period ending June 30, 2001, the Respondent, in conducting its business operations, de-rived gross revenues in excess of $250,000 and puchased and received at its Jefferson Hospital and Jeffeson Surgery Center facilities goods valued in excess of $50,000 directly from points outside the Commonwealth of Pennsylvania. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6) and (7) of the Act and a health care institution within the meaning of Section 2(14) of the Act. We also find that the Union is a labor organization within the meaning of 
Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held September 13, 2000, the Union was certified on July 3, 2001, as the exclusive collective-bargaining representative of the employees in the following appropriate unit: All full-time and regular part-time skilled maintenance employees and non-professional employees, including patient care technicians, patient care rehabilitation technicians, patient care associates, unit clerks, staffing clerks, medical assistants, environmental services assciates, couriers, environmental services technicians, department assistants, central services associates, senior central services technicians, central services techncians, guest shop associates, TV attendants, distribution 
associates, pharmacy department interns, pharmacy technicians, registration associates, central scheduling technicians, medical records associates, medical re-cords chart technicians, medical records coders, medcal records transcriptionists, medical records atlas, medical records correspondence technicians, medical records data entry associates, medical records staff asistants, rehabilitation associates, sportsmedicine assciates, audio-visual associates, audio-visual specialists, telecommunications associates, telecommunications technicians, emergency technicians, dispatchers, coutesy associates, staff assistants, driver technicians, faciity associates, draftspersons, certified facility techncians, facility technicians, repair technicians, food/ nu-336 NLRB No. 80  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD trition associates, prep specialists, cooks, store assocates, production associates, registration associates, iventory associates, phlebotomists, lab associates, driers, multitest technicians, transcriptionists, data entry associates, materials associates, receiver associates, purchasing specialists, inventory technicians, certified biomedical technicians, biomedical technicians, radioogy associates, graphic designers, credentials speciaists, cardiology (EKG) technicians and EEG techncians, employed by the Employer at its Jefferson Hopital and Jefferson Surgery Center facilities located in Jefferson Hills, Pennsylvania; excluding all business office clerical employees, technical employees, and guards, professional employees and supervisors as de-fined in the Act, and all other employees. The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain On or about July 6, 2001, the Union, by letter, re-quested the Respondent to bargain and, since on or about July 16, 2001, the Respondent has failed and refused. We find that this refusal constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the 
Act. CONCLUSIONS OF LAW By failing and refusing on and after July 16, 2001, to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate unit, the Respondent has engaged in unfair labor pratices affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, and, if an understanding is reached, to embody the understanding in a signed agreement. To ensure that the employees are accorded the services of their selected bargaining agent for the period provided by the law, we shall construe the initial period of the cetification as beginning the date the Respondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, South Hills Health System, Jefferson Hills, Pennsylvania, its officers, agents, successors, and as-signs, shall 1. Cease and desist from (a) Refusing to bargain with Automotive Chauffeurs, Parts & Garage Employees, Teamsters Local 926 a/w International Brotherhood of Teamsters, AFL-CIO, as the exclusive bargaining representative of the employees in the bargaining unit. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, bargain with the Union as the exclsive representative of the employees in the following appropriate unit on terms and conditions of employment, and if an understanding is reached, embody the under-standing in a signed agreement: All full-time and regular part-time skilled maintenance employees and non-professional employees, including patient care technicians, patient care rehabilitation technicians, patient care associates, unit clerks, staffing clerks, medical assistants, environmental services assciates, couriers, environmental services technicians, department assistants, central services associates, senior central services technicians, central services techncians, guest shop associates, TV attendants, distribution associates, pharmacy department interns, pharmacy technicians, registration associates, central scheduling technicians, medical records associates, medical re-cords chart technicians, medical records coders, medcal records transcriptionists, medical records atlas, medical records correspondence technicians, medical records data entry associates, medical records staff asistants, rehabilitation associates, sportsmedicine assciates, audio-visual associates, audio-visual specialists, telecommunications associates, telecommunications technicians, emergency technicians, dispatchers, coutesy associates, staff assistants, driver technicians, faciity associates, draftspersons, certified facility techncians, facility technicians, repair technicians, food/nutrition associates, prep specialists, cooks, store associates, production associates, registration assocates, inventory associates, phlebotomists, lab assocates, drivers, multitest technicians, transcriptionists, data entry associates, materials associates, receiver asociates, purchasing specialists, inventory technicians, certified biomedical technicians, biomedical techncians, radiology associates, graphic designers, credetials specialists, cardiology (EKG) technicians and EEG technicians, employed by the Employer at its Jef- SOUTH HILLS HEALTH SYSTEM ferson Hospital and Jefferson Surgery Center facilities located in Jefferson Hills, Pennsylvania; excluding all business office clerical employees, technical emploees, and guards, professional employees and superv sors as defined in the Act, and all other employees. (b) Within 14 days after service by the Region, post at its facilities in Jefferson Hills, Pennsylvania, copies of the attached notice marked "Appendix."2 Copies of the notice, on forms provided by the Regional Director for Region 6, after being signed by the Respondent's authoized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not atered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the faciity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the ntice to all current employees and former employees eployed by the Respondent at any time since July 16, 2001. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a rsponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. Dated, Washington, D.C. October 16, 2001 Peter J. Hurtgen, Chairman Wilma B. Liebman, Member Dennis P. Walsh, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX•NOTICE TO EMPLOYEES•Posted by Order of the•National Labor Relations Board•An Agency of the United States Government•2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Ntional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ The National Labor Relations Board has found that we vilated the National Labor Relations Act and has ordered us to post and abide by this notice. WE WILL NOT refuse to bargain with Automotive Chauffeurs, Parts & Garage Employees, Teamsters Local 926 a/w International Brotherhood of Teamsters, AFLCIO as the exclusive representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exerc ise of the rights guaranteed you by Section 7 of the Act. WE WILL,on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bar-gaining unit: All full-time and regular part-time skilled maintenance employees and non-professional employees, including patient care technicians, patient care rehabilitation technicians, patient care associates, unit clerks, staffing clerks, medical assistants, environmental services assciates, couriers, environmental services technicians, department assistants, central services associates, senior central services technicians, central services techncians, guest shop associates, TV attendants, distribution associates, pharmacy department interns, pharmacy technicians, registration associates, central scheduling technicians, medical records associates, medical re-cords chart technicians, medical records coders, medcal records transcriptionists, medical records atlas, medical records correspondence technicians, medical records data entry associates, medical records staff asistants, rehabilitation associates, sportsmedicine assciates, audio-visual associates, audio-visual specialists, telecommunications associates, telecommunications technicians, emergency technicians, dispatchers, coutesy associates, staff assistants, driver technicians, faciity associates, draftspersons, certified facility techncians, facility technicians, repair technicians, food/nutrition associates, prep specialists, cooks, store associates, production associates, registration assocates, inventory associates, phlebotomists, lab assocates, drivers, multitest technicians, transcriptionists, data entry associates, materials associates, receiver asociates, purchasing specialists, inventory technicians, certified biomedical technicians, biomedical techncians, radiology associates, graphic designers, credetials specialists, cardiology (EKG) technicians and EEG technicians, employed by us at our Jefferson Hospital and Jefferson Surgery Center facilities located in Jefferson Hills, Pennsylvania; excluding all business office clerical employees, technical employees, and 3  4 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD guards, professional employees and supervisors as de-SOUTH HILLS HEALTH SYSTEM fined in the Act, and all other employees. 